 1   MICHAEL E. PAPPAS (SBN 130400)
     mpappas@lesnickprince.com
 2   ANDREW R. CAHILL (SBN 233798)
     acahill@lesnickprince.com
 3   LESNICK PRINCE & PAPPAS LLP
     315 W. Ninth St., Suite 705
 4   Los Angeles, California 90015
     Telephone: (213) 493-6585
 5   Facsimile: (213) 493-6596
 6   Attorneys for Plaintiff Dermalogica, LLC
 7
     Michael N. Cohen (SB# 225348)
 8   mcohen@cohenip.com
     Galen W. Bean (SB#320705)
 9   gbean@cohenip.com
     COHEN IP LAW GROUP, PC
10   9025 Wilshire Boulevard, Suite 301
     Beverly Hills, California 90211
11   T: (310) 288-4500
     F: (310) 246-9980
12
     Attorneys for Defendant
13   Target Corporation
14

15                        UNITED STATES DISTRICT COURT
16                      CENTRAL DISTRICT OF CALIFORNIA
17                                 WESTERN DIVISION
18

19                                              Case No. 2:18-cv-09580 ODW(AFM)
20   DERMALOGICA, LLC                           STIPULATED PROTECTIVE
                                                ORDER
21
                               Plaintiff,
22
           v.
23

24   TARGET CORPORATION,
25                             Defendant.
26

27

28

                                            1
                        STIPULATED PROTECTIVE ORDER
 1
     1.

 2         A.     PURPOSES AND LIMITATIONS
 3                Discovery in this action is likely to involve production of confidential
 4   and proprietary information for which special protection from public disclosure
 5   and from use for any purpose other than prosecuting this litigation may be
 6   warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7   enter the following Stipulated Protective Order. The parties acknowledge that this
 8   Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles.
12         B.     GOOD CAUSE STATEMENT
13
                  This action involves allegations that Target Corporation (“Target”)
14
     has engaged, among other things, in unfair competition, false advertising and
15
     tortious interference in connection with its procurement, marketing and sale of
16
     DERMALOGICA brand products. This action also involves allegations that
17
     Target’s actions have violated Dermalogica, LLC’s (“Dermalogica”) rights in the
18
     DERMALOGICA trademark and have caused consumers to be confused and
19
     misled about the quality and characteristics of the DERMALOGICA brand
20
     products being marketed and sold by Target. Target has denied these allegations.
21
                  The Parties expect that discovery in this case likely will involve
22
     information that is proprietary and confidential and protected from disclosure
23
     under state or federal statutes, court rules, case decisions, or common law. The
24
     Parties expect that discovery will involve information relating to customers,
25
     including proprietary information that may relate to customer preferences and
26
     buying habits, as well as personal information of customers (including information
27
     implicating privacy rights of third parties). The Parties also expect that discovery
28

                                                 2
                           STIPULATED PROTECTIVE ORDER
 1   in this case will involve pricing lists for DERMALOGICA brand products being
 2   purchased by Target as well as information relating to sales and profits given
 3   Dermalogica’s claims for damages and disgorgement of profits. Finally, discovery
 4   in this case will involve the disclosure of agreements deemed by the parties or third
 5   parties to be confidential under the terms of such agreements.
 6                 Accordingly, to expedite the flow of information, to facilitate the
 7   prompt resolution of disputes over confidentiality of discovery materials, to
 8   adequately protect information the parties are entitled to keep confidential, to
 9   ensure that the parties are permitted reasonable necessary uses of such material in
10   preparation for and in the conduct of trial, to address their handling at the end of
11   the litigation, and serve the ends of justice, a protective order for such information
12   is justified in this matter. It is the intent of the parties that information will not be
13   designated as confidential for tactical reasons and that nothing be so designated
14   without a good faith belief that it has been maintained in a confidential, non-public
15   manner, and there is good cause why it should not be part of the public record of
16   this case.
17          C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING
18                 UNDER SEAL
19                 The parties further acknowledge, as set forth in Section 12.3, below,
20   that this Stipulated Protective Order does not entitle them to file confidential
21   information under seal; Local Civil Rule 79-5 sets forth the procedures that must
22   be followed and the standards that will be applied when a party seeks permission
23   from the court to file material under seal.
24                 There is a strong presumption that the public has a right of access to
25   judicial proceedings and records in civil cases. In connection with non-dispositive
26   motions, good cause must be shown to support a filing under seal. See Kamakana
27   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
28   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
                                                   3
                            STIPULATED PROTECTIVE ORDER
 1   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
 2   protective orders require good cause showing), and a specific showing of good
 3   cause or compelling reasons with proper evidentiary support and legal justification,
 4   must be made with respect to Protected Material that a party seeks to file under
 5   seal. The parties’ mere designation of Disclosure or Discovery Material as
 6   CONFIDENTIAL and/or HIGHLY CONFINDENTIAL – ATTORNEYS’ EYES
 7   ONLY” does not— without the submission of competent evidence by declaration,
 8   establishing that the material sought to be filed under seal qualifies as confidential,
 9   privileged, or otherwise protectable—constitute good cause.
10                  Further, if a party requests sealing related to a dispositive motion or
11   trial, then compelling reasons, not only good cause, for the sealing must be shown,
12   and the relief sought shall be narrowly tailored to serve the specific interest to be
13   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
14   2010). For each item or type of information, document, or thing sought to be filed
15   or introduced under seal in connection with a dispositive motion or trial, the party
16   seeking protection must articulate compelling reasons, supported by specific facts
17   and legal justification, for the requested sealing order. Again, competent evidence
18   supporting the application to file documents under seal must be provided by
19   declaration.
20                  Any document that is not confidential, privileged, or otherwise
21   protectable in its entirety will not be filed under seal if the confidential portions
22   can be redacted. If documents can be redacted, then a redacted version for public
23   viewing, omitting only the confidential, privileged, or otherwise protectable
24   portions of the document, shall be filed. Any application that seeks to file
25   documents under seal in their entirety should include an explanation of why
26   redaction is not feasible.
27

28

                                                   4
                             STIPULATED PROTECTIVE ORDER
 1
     2.     DEFINITIONS

 2                 2.1 Action: this pending federal law suit, Central District of California

 3   2:18-cv-09580 ODW(AFM).

 4                 2.2 Challenging Party: a Party or Non-Party that challenges the

 5   designation of information or items under this Order.

 6                 2.3 “CONFIDENTIAL” Information or Items: information (regardless

 7   of how it is generated, stored or maintained) or tangible things that qualify for

 8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in

 9   the Good Cause Statement.

10                 2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”

11   Information or Items: extremely sensitive “CONFIDENTIAL” Information or

12   Items, the disclosure of which to another Party or Non-Party would create a

13   substantial risk of serious harm that could not be avoided by less restrictive means.

14                 2.5 Counsel: Outside Counsel of Record and House Counsel (as well

15   as their support staff).

16                 2.6 Designating Party: a Party or Non-Party that designates

17   information or items that it produces in disclosures or in responses to discovery as

18   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES

19   ONLY.”

20                 2.7 Disclosure or Discovery Material: all items or information,

21   regardless of the medium or manner in which it is generated, stored, or maintained

22   (including, among other things, testimony, transcripts, and tangible things), that are

23   produced or generated in disclosures or responses to discovery in this matter.

24                 2.8 Expert: a person with specialized knowledge or experience in a

25   matter pertinent to the litigation who has been retained by a Party or its counsel to

26   serve as an expert witness or as a consultant in this Action.

27                 2.9 House Counsel: attorneys who are employees of a party to this

28   Action. House Counsel does not include Outside Counsel of Record or any other

                                                 5
                            STIPULATED PROTECTIVE ORDER
 1   outside counsel.
 2                 2.10 Non-Party: any natural person, partnership, corporation,
 3   association, or other legal entity not named as a Party to this action.
 4                 2.11 Outside Counsel of Record: attorneys who are not employees of
 5   a party to this Action but are retained to represent or advise a party to this Action
 6   and have appeared in this Action on behalf of that party or are affiliated with a law
 7   firm which has appeared on behalf of that party, and includes support staff.
 8                 2.12 Party: any party to this Action (including parties added to this
 9   action after the date of this Order), including all of its officers, directors,
10   employees, consultants, retained experts, and Outside Counsel of Record (and their
11   support staffs).
12                 2.13 Producing Party: a Party or Non-Party that produces Disclosure
13   or Discovery Material in this Action.
14                 2.14 Professional Vendors: persons or entities that provide litigation
15   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
16   demonstrations, and organizing, storing, or retrieving data in any form or medium)
17   and their employees and subcontractors.
18                 2.15 Protected Material: any Disclosure or Discovery Material that is
19   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
20   ATTORNEYS’ EYES ONLY.”
21                 2.16 Receiving Party: a Party that receives Disclosure or Discovery
22   Material from a Producing Party.
23   3.     SCOPE
24
                   The protections conferred by this Stipulation and Order cover not only
25
     Protected Material (as defined above), but also (1) any information copied or
26
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
27
     compilations of Protected Material; and (3) any testimony, conversations, or
28

                                                   6
                            STIPULATED PROTECTIVE ORDER
 1   presentations by Parties or their Counsel that might reveal Protected Material.
 2                Any use of Protected Material at trial shall be governed by the orders
 3   of the trial judge. This Order does not govern the use of Protected Material at trial.
 4   4.    DURATION
 5
                  Once a case proceeds to trial, information that was designated as
 6
     CONFIDENTIAL or maintained pursuant to this protective order used or
 7
     introduced as an exhibit at trial becomes public and will be presumptively
 8
     available to all members of the public, including the press, unless compelling
 9
     reasons supported by specific factual findings to proceed otherwise are made to the
10
     trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
11
     (distinguishing “good cause” showing for sealing documents produced in
12
     discovery from “compelling reasons” standard when merits-related documents are
13
     part of court record). Accordingly, the terms of this protective order do not extend
14
     beyond the commencement of the trial.
15
     5.    DESIGNATING PROTECTED MATERIAL
16
                  5.1 Exercise of Restraint and Care in Designating Material for
17
     Protection. Each Party or Non-Party that designates information or items for
18
     protection under this Order must take care to limit any such designation to specific
19
     material that qualifies under the appropriate standards. The Designating Party must
20
     designate for protection only those parts of material, documents, items, or oral or
21
     written communications that qualify so that other portions of the material,
22
     documents, items, or communications for which protection is not warranted are not
23
     swept unjustifiably within the ambit of this Order.
24
                  Mass, indiscriminate, or routinized designations are prohibited.
25
     Designations that are shown to be clearly unjustified or that have been made for an
26
     improper purpose (e.g., to unnecessarily encumber the case development process
27
     or to impose unnecessary expenses and burdens on other parties) may expose the
28

                                                 7
                           STIPULATED PROTECTIVE ORDER
 1   Designating Party to sanctions.
 2                  If it comes to a Designating Party’s attention that information or items
 3   that it designated for protection do not qualify for protection, that Designating
 4   Party must promptly notify all other Parties that it is withdrawing the inapplicable
 5   designation.
 6                  5.2 Manner and Timing of Designations. Except as otherwise
 7   provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
 8   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
 9   protection under this Order must be clearly so designated before the material is
10   disclosed or produced.
11                  Designation in conformity with this Order requires:
12                  (a) for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” or or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
16   ONLY.” (hereinafter “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL
17   -- ATTORNEYS’ EYES ONLY legend”), to each page that contains protected
18   material. If only a portion of the material on a page qualifies for protection, the
19   Producing Party also must clearly identify the protected portion(s) (e.g., by making
20   appropriate markings in the margins).
21                  A Party or Non-Party that makes original documents available for
22   inspection need not designate them for protection until after the inspecting Party
23   has indicated which documents it would like copied and produced. During the
24   inspection and before the designation, all of the material made available for
25   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
26   identified the documents it wants copied and produced, the Producing Party must
27   determine which documents, or portions thereof, qualify for protection under this
28

                                                  8
                             STIPULATED PROTECTIVE ORDER
 1   Order. Then, before producing the specified documents, the Producing Party must
 2   affix the “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL --
 3   ATTORNEYS’ EYES ONLY legend” to each page that contains Protected
 4   Material. If only a portion of the material on a page qualifies for protection, the
 5   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 6   appropriate markings in the margins).
 7                (b) for testimony given in depositions that the Designating Party
 8   identifies the Disclosure or Discovery Material on the record, before the close of
 9   the deposition all protected testimony.
10                (c) for information produced in some form other than documentary
11   and for any other tangible items, that the Producing Party affix in a prominent
12   place on the exterior of the container or containers in which the information is
13   stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
14   ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information
15   warrants protection, the Producing Party, to the extent practicable, shall identify
16   the protected portion(s).
17                5.3 Inadvertent Failures to Designate. If timely corrected, an
18   inadvertent failure to designate qualified information or items does not, standing
19   alone, waive the Designating Party’s right to secure protection under this Order for
20   such material. Upon timely correction of a designation, the Receiving Party must
21   make reasonable efforts to assure that the material is treated in accordance with the
22   provisions of this Order.
23   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
24
                  6.1 Timing of Challenges. Any Party or Non-Party may challenge a
25
     designation of confidentiality at any time that is consistent with the Court’s
26
     Scheduling Order.
27
                  6.2 Meet and Confer. The Challenging Party shall initiate the dispute
28

                                                 9
                           STIPULATED PROTECTIVE ORDER
 1   resolution process under Local Rule 37.1 et seq.
 2                6.3 Joint Stipulation. Any challenge submitted to the Court shall be
 3   via a joint stipulation pursuant to Local Rule 37-2
 4                6.4 The burden of persuasion in any such challenge proceeding shall
 5   be on the Designating Party. Frivolous challenges, and those made for an improper
 6   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 7   parties) may expose the Challenging Party to sanctions. Unless the Designating
 8   Party has waived or withdrawn the confidentiality designation, all parties shall
 9   continue to afford the material in question the level of protection to which it is
10   entitled under the Producing Party’s designation until the Court rules on the
11   challenge.
12   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
13
                  7.1 Basic Principles. A Receiving Party may use Protected Material
14
     that is disclosed or produced by another Party or by a Non-Party in connection
15
     with this Action only for prosecuting, defending, or attempting to settle this
16
     Action. Such Protected Material may be disclosed only to the categories of persons
17
     and under the conditions described in this Order. When the Action has been
18
     terminated, a Receiving Party must comply with the provisions of section 13 below
19
     (FINAL DISPOSITION).
20
                  Protected Material must be stored and maintained by a Receiving
21
     Party at a location and in a secure manner that ensures that access is limited to the
22
     persons authorized under this Order.
23
                  7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
24
     otherwise ordered by the court or permitted in writing by the Designating Party, a
25
     Receiving Party may disclose any information or item designated
26
     “CONFIDENTIAL” only to:
27
                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
28

                                                10
                           STIPULATED PROTECTIVE ORDER
 1   well as employees of said Outside Counsel of Record to whom it is reasonably
 2   necessary to disclose the information for this Action;
 3                (b) the officers, directors, and employees (including House Counsel)
 4   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
 5                (c) Experts (as defined in this Order) of the Receiving Party to whom
 6   disclosure is reasonably necessary for this Action and who have signed the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8                (d) the court and its personnel;
 9                (e) court reporters and their staff;
10                (f) professional jury or trial consultants, mock jurors, and Professional
11   Vendors to whom disclosure is reasonably necessary for this Action and who have
12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                (g) the author or recipient of a document containing the information or
14   a custodian or other person who otherwise possessed or knew the information;
15                (h) during their depositions, witnesses ,and attorneys for witnesses, in
16   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
17   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
18   they will not be permitted to keep any confidential information unless they sign the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
20   agreed by the Designating Party or ordered by the court. Pages of transcribed
21   deposition testimony or exhibits to depositions that reveal Protected Material may
22   be separately bound by the court reporter and may not be disclosed to anyone
23   except as permitted under this Stipulated Protective Order; and
24                (i) any mediator or settlement officer, and their supporting personnel,
25   mutually agreed upon by any of the parties engaged in settlement discussions.
26   7.3   Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
27   Information or Items. Unless otherwise ordered by the court or permitted in writing
28

                                                 11
                           STIPULATED PROTECTIVE ORDER
 1   by the Designating Party, a Receiving Party may disclose any information or item
 2   designated “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” only to:
 3         (a) the Receiving Party’s Counsel, as well as employees of Outside Counsel of
 4   Record to whom it is reasonably necessary to disclose the information for this Action;
 5         (b) Experts (as defined in this Order) of the Receiving Party to whom
 6   disclosure is reasonably necessary for this Action and who have signed the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8         (c) the court and its personnel;
 9         (d) private court reporters and their staff to whom disclosure is reasonably
10   necessary for this Action and who have signed the “Acknowledgment and Agreement
11   to Be Bound” (Exhibit A);
12         (e) professional jury or trial consultants, mock jurors, and Professional
13   Vendors to whom disclosure is reasonably necessary for this Action and who have
14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15         (f) the author or recipient of a document containing the information or a
16   custodian or other person who otherwise possessed or knew the information; and
17         (g) any mediator or settlement officer, and their supporting personnel,
18   mutually agreed upon by any of the parties engaged in settlement discussions.
19   8.    PROTECTED MATERIAL SUBPOENAED                               OR      ORDERED
20         PRODUCED IN OTHER LITIGATION
21                If a Party is served with a subpoena or a court order issued in other
22   litigation that compels disclosure of any information or items designated in this
23   Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
24   EYES ONLY,” that Party must:
25                (a) promptly notify in writing the Designating Party. Such notification
26   shall include a copy of the subpoena or court order;
27                (b) promptly notify in writing the party who caused the subpoena or
28   order to issue in the other litigation that some or all of the material covered by the
                                                 12
                           STIPULATED PROTECTIVE ORDER
 1   subpoena or order is subject to this Protective Order. Such notification shall
 2   include a copy of this Stipulated Protective Order; and
 3                (c) cooperate with respect to all reasonable procedures sought to be
 4   pursued by the Designating Party whose Protected Material may be affected.
 5                If the Designating Party timely seeks a protective order, the Party
 6   served with the subpoena or court order shall not produce any information
 7   designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
 8   ATTORNEYS’ EYES ONLY” before a determination by the court from which the
 9   subpoena or order issued, unless the Party has obtained the Designating Party’s
10   permission. The Designating Party shall bear the burden and expense of seeking
11   protection in that court of its confidential material and nothing in these provisions
12   should be construed as authorizing or encouraging a Receiving Party in this Action
13   to disobey a lawful directive from another court.
14   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15         PRODUCED IN THIS LITIGATION
16                (a) The terms of this Order are applicable to information produced by
17   a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
18   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced
19   by Non-Parties in connection with this litigation is protected by the remedies and
20   relief provided by this Order. Nothing in these provisions should be construed as
21   prohibiting a Non-Party from seeking additional protections.
22                (b) In the event that a Party is required, by a valid discovery request,
23   to produce a Non-Party’s confidential information in its possession, and the Party
24   is subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26                       (1) promptly notify in writing the Requesting Party and the
27   Non-Party that some or all of the information requested is subject to a
28   confidentiality agreement with a Non-Party;
                                                13
                           STIPULATED PROTECTIVE ORDER
 1                         (2) promptly provide the Non-Party with a copy of the
 2   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
 3   reasonably specific description of the information requested; and
 4                         (3) make the information requested available for inspection by
 5   the Non-Party, if requested.
 6                (c) If the Non-Party fails to seek a protective order from this court
 7   within 14 days of receiving the notice and accompanying information, the
 8   Receiving Party may produce the Non-Party’s confidential information responsive
 9   to the discovery request. If the Non-Party timely seeks a protective order, the
10   Receiving Party shall not produce any information in its possession or control that
11   is subject to the confidentiality agreement with the Non-Party before a
12   determination by the court. Absent a court order to the contrary, the Non-Party
13   shall bear the burden and expense of seeking protection in this court of its
14   Protected Material.
15   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16
                  If a Receiving Party learns that, by inadvertence or otherwise, it has
17
     disclosed Protected Material to any person or in any circumstance not authorized
18
     under this Stipulated Protective Order, the Receiving Party must immediately (a)
19
     notify in writing the Designating Party of the unauthorized disclosures, (b) use its
20
     best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
21
     the person or persons to whom unauthorized disclosures were made of all the terms
22
     of this Order, and (d) request such person or persons to execute the
23
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
24
     A.
25
     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
26         PROTECTED MATERIAL
27
                  When a Producing Party gives notice to Receiving Parties that certain
28

                                                 14
                             STIPULATED PROTECTIVE ORDER
 1   inadvertently produced material is subject to a claim of privilege or other
 2   protection, the obligations of the Receiving Parties are those set forth in Federal
 3   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 4   whatever procedure may be established in an e-discovery order that provides for
 5   production without prior privilege review. Pursuant to Federal Rule of Evidence
 6   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 7   of a communication or information covered by the attorney-client privilege or
 8   work product protection, the parties may incorporate their agreement in the
 9   stipulated protective order submitted to the court.
10   12.   MISCELLANEOUS
11
                  12.1 Right to Further Relief. Nothing in this Order abridges the right
12
     of any person to seek its modification by the Court in the future.
13
                  12.2 Right to Assert Other Objections. By stipulating to the entry of
14
     this Protective Order no Party waives any right it otherwise would have to object to
15
     disclosing or producing any information or item on any ground not addressed in
16
     this Stipulated Protective Order. Similarly, no Party waives any right to object on
17
     any ground to use in evidence of any of the material covered by this Protective
18
     Order.
19
                  12.3 Filing Protected Material. A Party that seeks to file under seal
20
     any Protected Material must comply with Civil Local Rule 79-5. Protected
21
     Material may only be filed under seal pursuant to a court order authorizing the
22
     sealing of the specific Protected Material at issue. If a Party's request to file
23
     Protected Material under seal is denied by the court, then the Receiving Party may
24
     file the information in the public record unless otherwise instructed by the court.
25
     13.   FINAL DISPOSITION
26
                  After the final disposition of this Action, as defined in paragraph 4,
27
     within 60 days of a written request by the Designating Party, each Receiving Party
28

                                                  15
                            STIPULATED PROTECTIVE ORDER
 1   must return all Protected Material to the Producing Party or destroy such material.
 2   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
 3   compilations, summaries, and any other format reproducing or capturing any of the
 4   Protected Material. Whether the Protected Material is returned or destroyed, the
 5   Receiving Party must submit a written certification to the Producing Party (and, if
 6   not the same person or entity, to the Designating Party) by the 60 day deadline that
 7   (1) identifies (by category, where appropriate) all the Protected Material that was
 8   returned or destroyed and (2). affirms that the Receiving Party has not retained any
 9   copies, abstracts, compilations, summaries or any other format reproducing or
10   capturing any of the Protected Material. Notwithstanding this provision, Counsel
11   are entitled to retain an archival copy of all pleadings, motion papers, trial,
12   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
13   and trial exhibits, expert reports, attorney work product, and consultant and expert
14   work product, even if such materials contain Protected Material. Any such archival
15   copies that contain or constitute Protected Material remain subject to this
16   Protective Order as set forth in Section 4 (DURATION).
17   14.   VIOLATION
18
                  Any violation of this Order may be punished by any and all appropriate
19
     measures including, without limitation, contempt proceedings and/or monetary
20
     sanctions.
21

22
                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
23
      Dated: July 11, 2019
24
                                                   /s/ Michael E. Pappas
25                                                 MICHAEL E. PAPPAS
                                                   LESNICK PRINCE & PAPPAS LLP
26                                                 Attorneys for Plaintiff Dermalogica, LLC
27

28

                                                 16
                           STIPULATED PROTECTIVE ORDER
 1    Dated: 7/11/2019
 2                                                /s/ Michael N. Cohen
                                                  MICHAEL N. COHEN
 3                                                COHEN IP LAW GROUP, PC
                                                  Attorneys for Defendant Target Corporation
 4

 5

 6
                  Pursuant to Local Rule 5-4.3.4, I attest that Michael N. Cohen concur in
 7
     the filing’s content and has authorized this filing with his electronic signature.
 8

 9    Dated: July 11, 2019
10

11

12                                                /s/ Michael E. Pappas
                                                  MICHAEL E. PAPPAS
13                                                LESNICK PRINCE & PAPPAS LLP
                                                  Attorneys for Plaintiff Dermalogica,
14                                                LLC
15

16

17
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18

19    Dated: 7/11/2019                            _______________________________
20                                                ALEXANDER F. MacKINNON
                                                  United States Magistrate Judge
21

22

23

24

25

26

27

28

                                                 17
                           STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of Dermalogica, LLC v. Target Corporation (2:18-cv-09580
 9   ODW(AFM)). I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order. I further agree to submit to the
15   jurisdiction of the United States District Court for the Central District of California
16   for enforcing the terms of this Stipulated Protective Order, even if such
17   enforcement proceedings occur after termination of this action. I hereby appoint
18   __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27

28

                                                 18
                           STIPULATED PROTECTIVE ORDER
